DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: agitation mechanism in claims 1-18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the agitation mechanism is separated from the internal volume by a barrier wall” and it is not clear if the barrier wall is an element of the flow cell or if the recitation 
	Claim 5 recites that the sidewalls are arranged to direct the fluid towards the opening. The claim is drawn to the structure of the flow cell and it is unclear what structural limitation is being imposed by the walls. It is not clear if there is some particular structural feature of the wall or if the claim is merely stating a desired, but inherent, function or intended purpose of the sidewall of a flow cell. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 1, which claim 6 depends from and is drawn to structure, recites an agitation device, which under 35 U.S.C. 112(f), is taken to be an ultrasonic sound-wave generator and therefore would use sound waves. Claim 6 recites that the agitation device uses sound waves and thus claim 6 does not structurally further limit the flow cell of claim 1. The same applies to claim 17Applicant may cancel the claim(s), amend the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-14, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radel et al. (“Ultrasonic Standing Wave Accelerates On-Line Measurement and Prevents Coating of a FTIR ATR Flow Cell” of IDS 10/26/2020).

With respect to claims 1, 12, and 14 (method steps flowing from normal function of the system), Radel shows a flow cell for use with an analytical device having a measurement surface onto which a multiphase fluid to be measured can be received (abstract), the flow cell comprising:
an analytical device (interferometer/detector); and
a flow cell (Fig. 1) comprising:
a housing (cylindrical cavity; Fig 1.; Setup) comprising an interface (diamond window) for connecting to an analytical device (interferometer/detector); 
a fluid chamber (cavity) provided in the housing, the fluid chamber comprising side walls at least partly defining an internal volume for receiving a multiphase fluid and an opening (see 
an agitation device comprising an agitation mechanism (PZT ceramic) adapted to agitate a multiphase fluid within the internal volume of the fluid chamber and cause movement of the fluid through or within the opening thereby providing fluid to a measurement surface of an analytical device,
wherein the agitation mechanism is separated from the internal volume by a barrier wall (glass carrier) . 

2. The flow cell of claim 1, wherein the barrier wall is a sidewall of the fluid chamber (any wall can be considered a side).
3. The flow cell of claim 1, wherein the agitation device comprises a cover and the barrier comprises the cover (glass carrier).
4. The flow cell claim 1, wherein a sidewall of the fluid chamber comprises an aperture and wherein the agitation device is positioned in or through the aperture.   
5. The flow cell of claim 1, wherein the sidewalls of the fluid chamber are arranged to direct at least a portion of a multiphase fluid flow towards the opening (inherent).  
6 (and claim 17). The flow cell of claim 1, wherein the agitation device is adapted to agitate a multiphase fluid using sound-waves (ultrasonic; Abstract).
10. The flow cell of claim 1, wherein the fluid chamber has a substantially cylindrical (cylindrical cavity; Fig 1.; Setup), spherical, conical or vesica piscis prism shape.

13. The assembly of claim 12, wherein the analytical device is an optical property measurement device (interferometer/detector), or wherein the analytical device is a refractometer.
19. The flow cell of claim 1, further comprising: a sealing surface located around the opening of the fluid chamber and adapted to seal the opening when the device is located against a measurement surface of an analytical device with the opening in fluid communication with the measurement surface (the cavity has a sealing surface since it is placed “between the FTIR ATR and the ultrasonic tranducer”).
20. The assembly of claim 12, wherein the housing of the flow cell comprises an interface (diamond/ZnSe element) for connecting to an analytical device; and wherein the opening of the fluid chamber is arranged so as to provide a multiphase fluid received in the internal volume to a measurement surface of an analytical device when the interface of the housing is connected to the analytical device; and wherein the agitation mechanism is adapted to cause movement of the fluid through or within the opening thereby providing the multiphase fluid to the measurement surface of the analytical device (inherent since the fluid is forced to move).

Claim(s) 1, 7-14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piltoft et al. (WO 2014/005986 of IDS 10/26/2020).
With respect to claims 1, 12, and 14 (method steps flowing from normal function of the system), Piltoft shows a spectrometer comprising

 a fluid chamber provided in the housing, the fluid chamber comprising side walls at least partly defining an internal volume for receiving a multiphase fluid and an opening arranged so as to provide a multiphase fluid received in the internal volume to a measurement surface of an analytical device when the interface of the housing is connected to the analytical device (Fig. 5a; p. 11,1. 29-p. 12, |. 4: "The micro-reactor 300 is in the shape of an open structure with an opening 301 defined by an ATR-IR plate facing surface 303 as most clearly seen in figure 3c. The micro-reactor further has a top surface 302 and a side surface 304. When the micro-reactor 300 is placed on the sample surface side 201 of the ATR-IR plate 200, a sample cavity 305 for enclosing a liquid sample 204 is formed between the sample surface side 201 of the ATR-IR plate 200 and the ATR-IR plate facing surface 303 of the micro-reactor 300 the sample surface side 201 of the ATR-IR plate 200 thereby covering the opening 301 in the micro-reactor."); and
an agitation device comprising an agitation mechanism (outer magnet system 400A) adapted to agitate a multiphase fluid within the internal volume of the fluid chamber and cause movement of the fluid through or within the opening thereby providing fluid to a measurement surface of an analytical device
wherein the agitation mechanism is separated from the internal volume by a barrier wall (Fig. 5a; page 12, line 24 - page 13, line 26, the outer magnet system 400A is considered to constitute the agitation mechanism and is separated by the reactor wall from the inner volume).

7. The flow cell of claim 1, wherein the fluid chamber is a swirl chamber (Fig. 5a, 5b) having a central axis; and wherein the agitation device is adapted to cause a multiphase fluid to whereby the sample 204 is stirred” page 12, line 31 - line 33).  
8. The flow cell of claim 7, wherein the flow cell further comprises a second agitation device comprising an agitation mechanism and the agitation mechanisms of the first3DOCKET NO.: EFMASP47110USPATENT Preliminary Amendment - First Action Not Yet Received and second agitation devices are arranged so as to cause the multiphase fluid to flow around the central axis of the swirl chamber, wherein the agitation mechanisms of the first and second agitation devices are each adapted to provide a directional force on the multiphase fluid so as to cause the multiphase fluid to flow around the central axis of swirl chamber, the directional force being in a direction that is tangential to the swirl chamber (page 7, lines 21-26).
9. The flow cell of claim 7, wherein the opening of the fluid chamber is located on the central axis of the swirl chamber (Figs. 5a-b).
10. The flow cell of claim 1, wherein the fluid chamber has a substantially cylindrical (Figs. 5a-b), spherical, conical or vesica piscis prism shape.
11. The flow cell of claim 1, further comprising: a fluid inlet fluidly connected to the fluid chamber for providing a sample to the chamber (Figs. 5a-b).
13. The assembly of claim 12, wherein the analytical device is an optical property measurement device (ATR-IR), or wherein the analytical device is a refractometer.
18. The flow cell of claim 7, wherein the agitation device is adapted to provide a directional force of the multiphase fluid so as to cause the multiphase fluid to flow around the swirl chamber, the directional force being in a direction that is tangential to the central axis of the swirl chamber (page 7, lines 21-26).

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886